Matter of Lewis v Lilley (2020 NY Slip Op 05120)





Matter of Lewis v Lilley


2020 NY Slip Op 05120


Decided on September 24, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 24, 2020

530896

[*1]In the Matter of Gil Lewis, Petitioner,
vLynn Lilley, as Superintendent of Woodbourne Correctional Facility, Respondent.

Calendar Date: September 4, 2020

Before: Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ.


Gil Lewis, Woodbourne, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.